Citation Nr: 0028928	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the 10 percent disability rating assigned for the 
period prior to October 7, 1996, and the 30 percent 
disability rating assigned for the period from October 7, 
1996 for the appellant's service-connected asthma are 
appropriate.

2.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected lumbar strain is appropriate.

3.  Whether the 0 percent disability rating assigned for the 
period prior to August 22, 1997, and the 10 percent 
disability rating assigned for the period from August 22, 
1997 for the appellant's service-connected pes planus are 
appropriate.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
September 1996.

This appeal arises from an April 1997, Department of Veterans 
Affairs Regional Office (VARO), Atlanta, Georgia rating 
decision which, in pertinent part, granted the appellant 
entitlement to service connection for asthma, evaluated as 10 
percent disabling, effective October 1, 1996; lumbar strain, 
evaluated as 0 percent disabling, effective October 1, 1996; 
and pes planus, evaluated as 0 percent disabling, effective 
October 1, 1996.  VARO subsequently granted an increased 
evaluation from 10 to 30 percent for the appellant's service-
connected asthma, effective October 7, 1996, and an increased 
evaluation from 0 to 10 percent for his service-connected pes 
planus. 

The Board remanded the appellant's claim for further 
development in a June 1998 decision.  Additional development 
was completed, and the appellant's claim has been returned to 
the Board for further adjudication.

FINDINGS OF FACT

1.  The appellant's manifestations of asthma prior to October 
7, 1996 included mild asthma with no clinical findings between 
attacks, and the use of intermittent inhalational or oral 
bronchodilator therapy; and, from October 7, 1996 included 
moderate symptoms with daily inhalational or oral 
bronchodilator therapy, and an FEV-1/FVC reading of 64% 
predicted.

2.  The appellant's service-connected lumbar strain is 
manifested principally by characteristic pain on motion, with 
full range of motion, without muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.

3.  Manifestations of the appellant's service-connected 
bilateral pes planus include pain on use and palpation.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected 
asthma were no more than 10 percent disabling prior to 
October 7, 1996, and have been no more than 30 percent 
disabling since. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (as in effect prior to October 
7, 1996) and Diagnostic Code 6602 (1999).

2.  Manifestations of the appellant's service-connected lumbar 
strain were 10 percent disabling, but no more than 10 percent 
disabling, from October 1, 1996.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5292, 5295 (1999). 

3.  Manifestations of the appellant's service-connected pes 
planus were 10 percent disabling, but no more than 10 percent 
disabling, from October 1, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding his claims for higher ratings, the Board finds that 
the appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

The Board notes that this claim is based on the assignment of 
an initial rating for disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issues on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 

claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disabilities.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the VARO granted the 
appellant entitlement to service connection for asthma, 
evaluated as 10 percent disabling, effective October 1, 1996; 
lumbar strain, evaluated as 0 percent disabling, effective 
October 1, 1996; and pes planus, evaluated as 0 percent 
disabling, effective October 1, 1996.  VARO subsequently 
granted an increased evaluation from 10 to 30 percent for the 
appellant's service-connected asthma, effective October 7, 
1996, and an increased evaluation for his service-connected 
pes planus from 0 to 10 percent disabling from August 27, 
1997. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Whether the 10 percent disability rating assigned for the 
period prior to October 7, 1996, and the 30 percent 
disability rating assigned for the period from October 7, 
1996 for the appellant's service-connected asthma are 
appropriate.

Service medical records reveal that the appellant reported a 
history of asthma in February 1992.  August 1994 entries 
reported that he was referred to the allergy clinic with a 
history of bronchospasm and a diagnosis of asthma.  He 
reported that he had had increasing problems with wheezing in 
the past year.  The examiner assessed allergic rhinitis.  The 
appellant was provided an inhaler.  Chest x-ray was normal.  
He received refills of medication in June 1995, and his lungs 
were clear.  The inhalation technique was reportedly 
ineffective, and an effective method was taught.  The 
assessment was of asthma.  

In July 1995, the appellant's breathing was described as much 
improved on Prednisone.  The examiner observed that he looked 
well and had a peak flow of 640.  His lungs were clear with 
full excursion.  A December 1995 entry reported that he 
complained of wheezing for 3 days.  The examiner noted that 
he was a known asthmatic on medication, who had required to 
12 puffs a day of Proventil for 5 months.  The appellant 
reported increased shortness of breath during the past 2 
weeks, which was worse over the last 3 days.  He had no upper 
respiratory infection symptoms.  He denied previous 
hospitalizations or recent emergency visits for asthma.  The 
examiner observed that the appellant was in moderate 
respiratory distress, and assessed that he needed better 
long-term asthma control.  

An August 1994 entry reported that the appellant was again 
seen for asthma problems.  He claimed that he had been 
wheezing a lot lately.  The examiner noted bilateral wheezes, 
without rales or rhonchi.  The appellant walked with 
breathlessness.  His peak flow was 300, 320, and 350.  After 
2 treatments, he was much improved with some isolated 
wheezes.  His peak flow was 460, 450 and 480.  At the time of 
his April 1996 retirement examination, he reported a history 
of asthma, shortness of breath, and pain in his chest, for 
which he was taking medication such as Proventil and Azmatol.  
Chest x-ray revealed no focal infiltrates.  His lungs were 
described as normal on examination.  

A VA examination was conducted in March 1997.  The appellant 
reported a history of asthma since service, with decreased 
exercise tolerance secondary to his lung disease.  On 
physical examination, his lungs showed rare and occasional 
wheezing on expiration, mostly around the anterior chest wall 
region.  There were no rhonchi or rubs present.  He was 
taking Proventil MDI.  The impression was of restrictive lung 
disease, (asthma).  The examiner noted that the appellant did 
not report for his pulmonary function tests which could not 
be added into the evaluation of his restrictive lung disease.  
Chest x-ray revealed about a 1 cm. ill-defined rounded 
opacification in the left base just above the hemidiaphragm 
seen only in the PA view.  The remaining lung fields were 
clear.  The cardiac size and pulmonary vasculature were 
within normal limits.  The impression was that the left lower 
lobe opacification was most likely a granuloma.  It could not 
be located in the lateral view, and was probably in the 
posterior costophrenic angle.  A CT scan of his chest, with 
particular attention to the lower lungs as thin cuts without 
contrast, was recommended for further evaluation.  

VARO granted the appellant entitlement to service connection 
for asthma evaluated as 10 percent disabling, effective 
October 1, 1996, in an April 1997 rating decision.

An August 1997 medical treatment record from the appellant's 
private physician, Julio Cortes, M.D., reported that the 
appellant was seen for follow up of his asthma.  He had 
recently been started on Flovent and Serevent and had been 
doing very well.  He stated it was the best his breathing had 
been in more than 20 years.  Pulmonary function tests were 
repeated while he was asymptomatic, and he showed normal 
pulmonary function tests and a normal flow volume loop.  

August 1997 treatment records from the appellant's private 
physician, David R. Knopf, M.D., were also submitted, which 
indicated that he was seen for follow up of his asthma, and 
reported that it was better, but that he had shortness of 
breath with exercise.  The impression was that pulmonary 
function tests (PFT's) were excellent, and that chest x-ray 
was within normal limits. A PFT (before) performed on August 
5, 1997 at 8:55 revealed FEV-1 of 81 percent of predicted and 
FEV-1/FVC of 77 percent of predicted.  A PFT (after) 
performed on August 5, 1997 at 9:05 revealed FEV-1 of 106 
percent of predicted and FEV-1/FVC of 87 percent of 
predicted.  A PFT was again performed on August 13, 1997 at 
11:28 which revealed FEV-1 of 93 percent of predicted and 
FEV-1/FVC of 89 percent of predicted.  A PFT was also 
performed on September 24, 1997 at 11:28 which revealed FEV-1 
of 90 percent of predicted and FEV-1/FVC of 94 percent of 
predicted.

VARO granted the appellant an increased rating for his 
service-connected asthma from 10 to 30 percent disabling, 
effective October 7, 1996, in an October 1997 rating 
decision.

An August 1997 VA treatment entry reported that the appellant 
was taking Serevent, Flovent and decongestants for asthma 
which was presently stable.  His lungs were clear.  A 
December 1997 entry reported that his asthma was doing "very 
well" and was controlled with medication.

At his March 1998 video-conference hearing on appeal, the 
appellant testified that he was taking Serevent, Flovent, and 
Intal every day, or every other day, for his asthma.  He 
reported that he worked as a prison guard with the Sheriff's 
Department and that his asthma worsened with exertion.  He 
denied any associated chest pain.  He claimed that he had 
periods when his symptoms were worse, such as during the 
spring or summer.  He indicated that his medication prevented 
him from becoming short of breath going upstairs, but 
reported that he became short of breath upon walking fast for 
a few blocks.

A VA respiratory examination was conducted in June 1999.  The 
appellant reported that his asthma had been more stable over 
the past 2 years.  He claimed that he did have morning cough 
and wheezing every 3 to 4 days, or at least twice a week.  He 
indicated that these symptoms were exacerbated while cutting 
grass or during exposure to smoke.  He stated that his wife 
had noticed nocturnal wheezing.  He denied any kind of 
nocturnal cough.  He had dyspnea or exertion, grade III, i.e. 
walking at a brisk pace or running exacerbated his asthma as 
did exposure to a cold shower.  He stated that his breathing 
was worse during the spring and summer.  He reported that he 
had never been admitted for complications of asthma or 
exacerbations.  He indicated that he used Proventil MDI, 2 
puffs once a day as needed depending on when he felt short of 
breath.  He also had a prescription for Serevent inhaler, 2 
puffs twice a day, and Flovent, 3 puffs twice a day.  He 
indicated that he was very satisfied with his current asthma 
regimen because with the Serevent and Flovent his asthma had 
been stable.  He stated that he had dizziness and shortness 
of breath with his asthma exacerbations, and that he used one 
pillow for sleeping at night which he folded over.  He denied 
having any paroxysmal nocturnal dyspnea.  He claimed that he 
occasionally had chest pain when he had difficulty breathing.  
The examiner observed that his chest was clear to 
auscultation and percussion.  There was no wheezing or any 
other adventitious sound.  The appellant's pulmonary function 
testing was performed twice.  The first test had a lot of 
errors due to poor patient cooperation.  The appellant's 
PFT's were repeated and showed that FEV1 was 77 percent of 
predicted; FVC was 82 percent of predicted; and FEV1/FVC 
ratio was 64 percent of predicted. Post bronchodilator trial 
was done, the results of which were of dubious significance.  
The assessment was of mild intermittent asthma, chronic, but 
stable on present medication regimen.  The plan was to 
increase Flovent from 110 micrograms to 220 micrograms, 2 
puffs twice a day.  

The Board notes that the pertinent regulations governing 
evaluations for respiratory disorders were amended, effective 
October 7, 1997.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for respiratory disorders.  See Supplemental 
Statement of the Case dated in October 1997.  Based on all of 
the above-cited evidence, including the most recent VA 
examination, it was concluded that an increased rating from 
10 to 30 percent under the amended criteria was in order, 
effective October 7, 1997.

Under the criteria in effect prior to the regulatory changes 
in question for bronchial asthma a 10 percent disability 
evaluation was warranted for mild bronchial asthma; paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation could be 
assigned for moderate symptoms; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation was warranted for severe asthma; frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  Finally, 
a 100 percent evaluation was warranted for pronounced asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  It was noted 
that in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must 
also be of record. 

The current criteria for bronchial asthma read as follows:

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy.  [10 percent]

FEV-1 of 56- to 70- percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication.  [30 percent]

FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids.  [60 percent]

FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications.  [100 percent]

Note:  In the absence of clinical 
findings of asthma at time of 
examination, a verified history of 
asthmatic attacks must also be of record.

38 C.F.R. § 4.97 Diagnostic Code 6602 (1999).

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 10 percent 
for asthma for the period prior to October 7, 1996 or in 
excess of 30 percent for the period from October 7, 1996, 
under the criteria in effect prior to October 7, 1996.  
Specifically, prior to October 7, 1996, treatment records 
reveal no more than mild symptoms without clinical findings 
between attacks, which occurred no more than several times 
per year.  Thus, there is no evidence of asthma attacks 
separated by only 10 to 14 day intervals with moderate 
dyspnea on exertion between attacks, and it appears that the 
appellant's medication kept the condition under reasonable 
control most of the time.  For the period beginning October 
7, 1996, there is no basis for an evaluation greater than 30 
percent under the prior criteria.  The evidence does not 
reveal that the appellant was unable to perform more than 
light manual labor as indicated by evidence that he worked as 
a prison guard, or that he had weekly asthma attacks with 
marked dyspnea on exertion between attacks that was only 
temporarily relieved by medication.  On the contrary, his 
asthma was repeatedly described as stable with medication, at 
which time he performed normally on PFT's while asymptomatic.  
Thus, the Board concludes that the appellant's 10 percent 
evaluation for asthma prior to October 7, 1996 and 30 percent 
evaluation after October 7, 1996 are appropriate under the 
criteria in effect prior to October 7, 1996.

It is further the conclusion of the Board that a rating in 
excess of 10 percent for asthma for the period prior to 
October 7, 1996 or in excess of 30 percent for the period 
after October 7, 1996 is not warranted under the new 
respiratory regulations as well.  As noted above, under the 
new criteria, a 30 percent evaluation is warranted for FEV-1 
of 56 to 70 percent predicated or FEV-1/FVC of 56 to 70 
percent, or with daily inhalational or oral bronchodilator 
therapy, or with inhalational anti-inflammatory medication.  
In this case, the Board observes that, although the appellant 
was taking Proventil and Azmatol prior to October 7, 1996, 
there is no indication that he used it more than 
intermittently, and no indication that he had FEV-1 of 56 to 
70 percent predicated or FEV-1/FVC of 56 to 70 percent.  For 
the period from October 7, 1996, there is no indication that 
he had FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 
40 to 55 percent, or monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic corticosteroids.  In fact, his 
asthma was described as mild and intermittent, but stable on 
medication at the time of his most recent June 1999 VA 
examination, and his FEV1/FVC ratio was 64 percent of 
predicted on examination in June 1999.  The Board notes that, 
although the appellant has been to a doctor on several 
occasions since October 7, 1996 for shortness of breath and 
coughing, these visits have been for follow-up and not for 
acute exacerbations of asthma.

Further, an overall review of the medical evidence since 
October 7, 1996 suggests that the appellant's asthma 
disability is under relative control for rating purposes, as 
he has not had monthly doctor visits for exacerbations nor 
the need for intermittent systemic steroids (defined as at 
least three times per year).  The appellant works as a prison 
guard and is apparently able to perform his duties with the 
use of inhalers throughout the day.  Accordingly, the Board 
finds that the evidence supports no more than a 10 percent 
evaluation for the period prior to October 7, 1996, and no 
more than a 30 percent evaluation for bronchial asthma from 
October 7, 1996, under the criteria in effect from October 7, 
1996.  

Therefore, as previously stated, the Board concludes that the 
appellant's service-connected asthma is appropriately 
compensated by the assignment of a 10 percent disability 
evaluation for the period prior to October 7, 1996 and by the 
assignment of a 30 percent disability evaluation for the 
period from October 7, 1996.  The preponderance of the 
evidence is against a rating in excess of the assigned 
disability evaluations.

Application of the extraschedular provision is not warranted.  
38 C.F.R. § 3.321(b) (1999).  There is no objective evidence 
that the appellant's service-connected asthma presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

2.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected lumbar strain is appropriate.

Service medical records reveal that the appellant was treated 
for complaints of low back pain in December 1980 assessed as 
muscle spasm.  He was given instruction on back exercises.  
He was seen in physical therapy for complaints of chronic 
back pain in April 1982.  No defects were noted on x-ray and 
he was provided a profile for 10 days.  June 1983 entries 
reported that he was seen for complaints of back pain after 
heavy lifting.  He had full range of motion of his back with 
slight tenderness to the mid back.  The assessment was of 
muscle strain.  He reported a history of back pain in 
February 1992.  Range of motion of his lumbar spine was full 
on periodic examination, and his spine was described as 
normal.  A May 1995 entry reported that the appellant 
complained of chronic low back pain of several years 
duration, for which he had been given various medications 
with little benefit.  A March 1996 entry reported that he 
complained of chronic lower and upper back pain with 
radiation that had progressively worsened.  He claimed that 
the pain increased with bending or standing for long periods.  
The examiner observed negative straight leg on the left, 
normal gait, 5/5 strength and normal DTR.  The assessment was 
of mechanical back pain.  The appellant was referred to 
physical therapy and scheduled for a back class.  At the time 
of his April 1996 retirement examination, he reported a 
history of recurrent back pain for which he was taking 
medication.  His spine was described as normal on 
examination.  A May 1996 entry reported that he attended back 
class.  He claimed that he was working "smarter."  He had 
full range of motion with extension less than 50 percent.  
The assessment was of MLBP (mild lumbar back pain).  He was 
to continue with stretches and back mobility exercises.

A VA examination was conducted in March 1997.  The appellant 
reported a history of pain in the lower back region which he 
described as muscle spasm, and cramps.  He denied radiation 
or loss of bowel or bladder control.  Medications included 
over the counter Tylenol and Bayer aspirin.  Examination of 
his lower back revealed minor pain at the SI joint.  He was 
able to bend 90 degrees forward, 35 degrees backward, and 30 
degrees laterally, without pain or discomfort.  There was 
negative straight leg raise and normal muscle tone.  Reflexes 
were +2 with toes bilaterally down, and +2 at the knees and 
ankles.  There were no areas of increased inflammation or 
redness.  The impression was of mechanical back pain.  X-ray 
of the lumbar spine revealed vascular calcifications and 
phleboliths in the pelvis.  Otherwise, the lumbar spine was 
within normal limits.  

VARO granted the appellant entitlement to service connection 
for lumbar strain, evaluated as 0 percent disabling, 
effective October 1, 1996, in an April 1997 rating decision.

At his March 1998 video-conference hearing on appeal, the 
appellant testified that he was taking Motrin for mild pain 
and muscle spasms which he had every day.  He claimed that 
the pain in his lower back radiated down his right leg but 
sometimes it went up.  He reported that standing for long 
periods of time caused his low back severe pain followed by 
muscle spasm.  However, he indicated that, since service, he 
had not been incapacitated due to his back to the point that 
he was laid up for a day or two, or had to miss work.

An August 1997 VA treatment entry reported that the appellant 
complained of back spasms predominantly right-sided which 
radiated up the paravertebral region.  There was no low back 
pain, or radicular symptoms.  A May 1998 entry reported that 
the appellant provided a history of mechanical low back pain.  
He had 5/5 strength in his lower extremities and negative 
straight leg raise.  The diagnosis was of low back pain, and 
he was to continue Motrin and muscle relaxants.  X-rays of 
his lumbar spine revealed five nonrib-bearing lumbar 
vertebral bodies.  There was normal gross alignment and no 
evidence of subluxation or dislocation.  The disk spaces were 
well preserved.  No evidence of fracture or paravertebral 
soft tissue masses was noted.

A VA examination of the spine was conducted in June 1999.  
The appellant complained of increased low back pain which was 
exacerbated by prolonged sitting or standing.  He also 
complained of musculoskeletal type pain in his right 
paraspinal muscles which caused him to feel as if his right 
leg was about to give way.  He denied any numbness or 
tingling of his lower extremities.  There was really no lower 
extremity weakness.  The appellant reported that he had had 
several Cortisone shots in his back with partial relief.  He 
denied any bowel, bladder, or erectile dysfunction.  
Examination of the thoracic and low back revealed hypertrophy 
of the right paraspinal muscles between T6-T7 and T10 area.  
He had scoliosis in the upper thoracic area.  There was also 
some tenderness in the thoracic paraspinal muscles.  Flexion, 
extension, rotation, and side bending of the spine were all 
full.  Straight leg raise test was negative, as was the 
Patrick test.  Sensory examination revealed normal bulk and 
tone, without atrophy.  Reflexes were 2+ in the upper 
extremities, 3+ in the knees, and 2 in the ankles.  Babinski 
was not elicited.  Gait was normal, without ataxia or limp.  
The impression was that the low back pain was most likely 
musculoskeletal in nature.  Examination revealed scoliosis in 
the upper thoracic area with compensatory hypertrophy of the 
right paraspinal muscles in the upper thoracic area.  Because 
of his scoliosis, the right paraspinal muscles were working 
overtime to compensate for the bend in the spine.  The 
examiner indicated that his was a condition that was 
exacerbated by the appellant's continued exercise and stress 
on his back.  Otherwise, he was quite functional.  Even when 
he had pain in the 1980's, he was able to bench-press 250 
pounds.  The appellant indicated that he was currently not 
doing bench presses, but continued to do 45 pushups a day.  
The examiner noted that this may be keeping him physically 
fit, but was putting more stress on his paraspinal muscles.  
The examiner further reported that he did not believe that 
the appellant had any lumbosacral, thoracic radiculopathy or 
myelopathy.  X-ray revealed that his entire spine was within 
normal limits.  There was no evidence of fractures, 
destructive lesions or listhesis.  

A 10 percent disability rating is warranted for slight 
limitation of motion of the lumbar spine; a 20 percent 
disability rating is warranted for moderate limitation of 
motion of the lumbosacral spine; and a 40 percent disability 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.72 Diagnostic Code 5292 (1999).  

The schedular criteria for lumbosacral strain call for a 0 
percent disability rating for lumbosacral strain with slight 
subjective symptoms only; a 10 percent disability rating is 
warranted for characteristic pain on motion; a 20 percent 
disability rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent disability rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.72 
Diagnostic Code 5295 (1999).  

Terms such as "mild", "moderate" and "severe" are not 
defined in VA regulations.  The Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  It should be noted that 
the use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

The clinical evidence shows that the appellant's lumbar strain 
is manifested principally by complaints of chronic low back 
pain, with full range of motion and minimal discomfort on 
movement.  The most recent examination showed no evidence of 
radiculopathy or of other neurological findings, and the 
examiner indicated that the appellant was quite functional.  
In view of this evidence showing characteristic pain on 
motion, the Board finds that the appellant's manifestations of 
lumbar strain approximate a 10 percent disability rating. 
38 C.F.R. § 4.71 Diagnostic Code 5295 (1999).  Accordingly, 
the Board finds that the criteria for a 10 percent disability 
rating were met as of October 1, 1996, the first day of the 
month following the appellant's military separation. 

In so concluding, the Board has considered whether factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 
202, 205-207 (1995).  However, the clinical evidence does not 
reflect that fatigability, weakness, incoordination, or disuse 
atrophy is currently associated with service-connected lumbar 
strain, and the appellant's complaints of pain have been 
compensated for in the assignment of the 10 percent disability 
evaluation for characteristic pain on motion under Diagnostic 
Code 5295.  The appellant has not had moderate limitation of 
motion of the lumbar spine or muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in 
standing position, to warrant a disability rating greater than 
10 percent.

Having reviewed all the evidence dating from the time of the 
original claim, the Board finds that at no time from that time 
to the present has the evidence supported a rating greater 
than 10 percent for service-connected lumbar strain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5292, 5295 (1999); Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

Application of the extraschedular provision is also not 
warranted and referral by the RO to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321(b) (1999) was not required.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996).

3.  Whether the 0 percent disability rating assigned for the 
period prior to August 22, 1997, and the 10 percent 
disability rating assigned for the period from August 22, 
1997 for the appellant's service-connected pes planus are 
appropriate. 

Service medical records reveal that the appellant reported 
trouble on the bottom of his left foot in February 1992.  
During a periodic evaluation, he claimed that his left foot 
was tender along the plantar fascia.  The examiner diagnosed 
plantar fasciitis and indicated that the appellant was to be 
followed in podiatry.  A March 1996 entry reported that he 
was seen in orthopedics for complaints of chronic arthralgia, 
burning feet, and numb hands.  The examiner assessed pre ODS 
plantar fasciitis referable to the appellant's feet.  A March 
1996 entry reported that the appellant complained of 
bilateral foot pain during the past 4 years, which had 
worsened during the past 3 months.  He claimed that the pain 
increased with standing for long periods.  The examiner 
assessed early plantar fasciitis.  Bilateral pes planus was 
reported to be evident on evaluation in March 1996.  At the 
time of his April 1996 retirement examination, the appellant 
reported a history of foot trouble for which he was taking 
medication.  His feet were described as normal on 
examination.

A VA examination was conducted in March 1997.  No complaints 
or findings referable to the appellant's feet were indicated. 

VARO granted the appellant entitlement to service connection 
for bilateral pes planus, evaluated as 0 percent disabling, 
effective October 1, 1996, in an April 1997 rating decision.

A January 1998 treatment record from the appellant's private 
physician, Joseph G. Hudson, M.D, indicated that the 
appellant was referred to orthopedics for persistent left 
foot pain.

A February 1998 treatment record from the appellant's private 
physician, Paul M. Horovitz, D.P.M., P.C., was also submitted 
which indicated that the appellant was seen for a chief 
complaint of left foot pain for a period of 1 1/2 years.  The 
appellant reported left foot pain with burning forefoot pain 
which was increasingly becoming more symptomatic.  No edema, 
erythema or ecchymosis was observed.  Examination of his 
musculoskeletal system revealed a decrease in the medial and 
transverse longitudinal arch of the left foot and an 
increased first metatarsal angle.  There was an abducted 
forefoot to rearfoot relationship.  X-ray revealed a long 
second metatarsal and proximal second phalanx left foot.  
There was once again a decrease in the calcaneal inclination 
angle.  The appellant related that the pain was mostly around 
the second metatarsal when he stood on it for a short while.  
He indicated that he may have some heel pain intermittently.  
None of this was consistent.  There was no break in the 
integument.  Weight bearing revealed a calcaneal valgum.  The 
assessment was of hallux valgus with increased metatarsal 
primus adductus; joint instability; and plantar fasciitis 
secondary to joint instability.  He recommended that the 
appellant stop Motrin and take Daypro.

At his March 1998 video-conference hearing on appeal, the 
appellant testified that he had a burning sensation in his 
feet which was more pronounced when he got out of bed and 
stepped on the floor.  He claimed that within minutes the 
pain subsided somewhat.  He reported that he had been told to 
roll a bottle under his foot and was provided certain 
exercises to alleviate that pain.  He also reported that his 
feet would burn with prolonged standing.  He indicated that 
the burning sensation was in the bottom middle.  He claimed 
that he took Motrin and Claritin for this.  He said that he 
was prescribed orthotics and had some type of rubber heel 
cushion.  He claimed that his left foot was worse than his 
right and that he had a callus underneath his left big toe.  
He also claimed that the toes of his left foot had shifted to 
the left.

VA treatment records were submitted.  August 1997 entries 
reported that the appellant complained of bilateral foot pain 
and burning, which hurt with any standing of more than 15 
minutes.  A splint was applied, and the appellant was to 
receive an orthotic if it worked after 2 weeks.  A February 
1998 entry reported that the appellant indicated bilateral 
foot pain for which he took Motrin and muscle relaxants.  The 
examiner assessed bilateral plantar fasciitis.  He again 
reported a history of bilateral foot pain in May 1998, 
diagnosed as bilateral plantar fasciitis.  Bilateral right 
splints and heel caps were recommended.  He was to be seen in 
July 1998.  In July 1998, he reported pain under the 
bilateral heads of the first metatarsals.  Physical 
examination revealed that his feet were painful to palpation 
under the heads of the first plantar metatarsals and also the 
medial aspect of the distal calcaneus.  Plantar fasciitis and 
questionable sesamoiditis of the first metatarsals was 
diagnosed.  The appellant did not desire an injection at the 
time.  Ice and a prosthetics request for shoes and inserts 
were recommended, as was Motrin and that he keep his feet 
elevated when resting.  X-rays of his feet revealed no 
evidence of fracture or dislocation.  The joint spaces were 
all well preserved.  There was minimal hallux valgus 
deformity on the left.  The visualized portions of the ankle 
joints were unremarkable.

A VA examination of the appellant's feet was conducted in 
June 1999.  The appellant reported that prolonged standing 
caused a burning sensation in his feet bilaterally, which he 
described a pin and needle type sensation.  He reported that 
he had a cortisone injection in his feet in 1998 and was 
given exercises.  He also reported that he was given a cast 
type to sleep in and had a shoe prosthesis which he claimed 
alleviated the burning, and pin and needle type sensations in 
his feet.  He reported that he now wore a tracker type of 
shoe with his shoe inserts which alleviated the problem.  He 
claimed that his main problem was with long standing.  He 
indicated that he often stood at work and had to soak his 
feet overnight on most occasions.  He reported that he took a 
muscle relaxer and Motrin.  Examination of the 
musculoskeletal system of his lower extremities revealed 
negative edema, cyanosis or clubbing.  Ankle dorsiflexion was 
full to approximately 20 degrees, and plantar flexion was 
full to 40 degrees.  Palpation over the heels bilaterally 
produced some tenderness to palpation.  There was no laxity 
or pain appreciated in his Achilles tendons bilaterally.  The 
dorsalis pedis, posterior tibialis, and anterior tibialis 
pulses were intact bilaterally.  There was no callous 
formation noted on the feet bilaterally.  There was no edema, 
cyanosis or clubbing.  Good capillary refill was noted.  No 
deformities were noted except there was a slight hallux 
valgus of the left foot.  Stance was significant for pes 
planus bilaterally.  Neurologic exam showed cranial nerves 
II-XII were grossly intact.  The assessment was of bilateral 
pes planus.  X-rays revealed valgus of both great toes, more 
pronounced on the left; well preserved ankle mortise and 
longitudinal arches; and no ostopenic changes, vascular 
calcification or metallic foreign bodies in the soft tissues 
of either foot. 

The schedular criteria for acquired flat feet call for a 0 
percent disability rating for mild flatfeet, symptoms are 
relieved by built-up shoe or arch supports; a 10 percent 
disability evaluation is warranted for bilateral or 
unilateral, moderate acquired flat feet, with a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet; 
a 20 percent disability evaluation for unilateral, and a 30 
percent disability evaluation for bilateral is warranted for 
severely symptomatic, acquired flat feet, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities bilaterally; a 50 percent disability evaluation is 
warranted for bilateral, and a 30 percent disability 
evaluation for unilateral, pronounced, acquired flatfeet with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1999).

Again, after having carefully reviewed all of the medical 
records and evaluated all of the evidence, the Board is of the 
opinion that from October 1996, manifestations of the 
appellant's bilateral pes planus disability have consisted 
principally of pain on manipulation and use of the feet.  This 
being the case, with application of the benefit of the doubt 
rule, he has more nearly met the criteria for a 10 percent 
rating for pes planus from this date.  However, he does not 
show objective evidence of marked deformity, swelling on use 
or characteristic callosities bilaterally.  Accordingly, he 
has not met the criteria for a higher rating than 10 percent 
from October 1, 1996. 

The Board has considered whether factors addressed at 
38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, the clinical evidence does not reflect 
that fatigability, weakness, incoordination, or disuse atrophy 
is currently associated with the appellant's bilateral pes 
planus, and the appellant's complaints of pain have been 
compensated for in the assignment of the 10 percent disability 
evaluation for pain on manipulation and use of the feet under 
Diagnostic Code 5276.

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for the appellant's 
service-connected asthma prior to, and from, October 7, 1996, 
is denied.

Entitlement to an increased rating to 10 percent for the 
appellant's service-connected lumbar strain is granted, 
consistent with the criteria applicable to the payment of 
monetary awards.

Entitlement to a compensable rating to 10 percent for the 
appellant's service-connected bilateral pes planus is granted 
prior to August 22, 1997, consistent with the criteria 
applicable to the payment of monetary awards; entitlement to 
a rating greater than 10 percent for the bilateral pes planus 
from August 22, 1997 is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


